Citation Nr: 1731228	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 11, 2011, in excess of 50 percent from October 11, 2011, to July 31, 2012, and in excess of 70 percent as of August 1, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation due to individual unemployability by reason of service-connected disability (TDIU), prior to August 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned during a videoconference hearing in January 2014.  A transcript of that hearing is of record.

During the hearing, the Veteran indicated that he was unemployed and unemployable due to PTSD.  Thus, the issue of entitlement to total disability rating based on individual unemployability (TDIU) was raised as part of the claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that the severity of service-connected PTSD warrants the assignment of higher initial ratings.  At a January 2014 hearing, and in multiple statements, the Veteran has referenced meetings with counselors and believing that VA examiners would review the symptomology he discussed with his counselors.  

In correspondence dated in September 2010, a social worker from the VA Medical Center in Martinsburg, West Virginia, stated the Veteran first presented to the center in June 2010 reporting difficulties with hyperarousal symptoms, notable anxiety, and extreme startle response.  The social worker also stated that the Veteran's startle response was so severe that the Veteran had reacted aggressively, such as hitting people, when startled.  The social worker noted additional symptoms, including depression, rage, anger, intrusive memories, social isolation, emotional numbing, poor interpersonal relationships, and sleep disturbances.  

In correspondence dated December 2010, another social worker from the VA Medical Center in Martinsburg noted symptoms including hyperarousal, re-experiencing, avoidance, and extremely elevated startle response.  The social worker stated that the Veteran had been known to strike his wife and others inadvertently when approached without notice.  The social worker also stated the Veteran experienced harassment at work due to a tendency to isolate and be "on-guard."

The record indicates that the Veteran had been seen at the Martinsburg VA Medical Center for counseling related to the PTSD beginning in June 2010.  In an October 2011 VA examination, the Veteran indicated he had started in Martinsburg in 2010, and that he met with his counselor two to three times a month for individual sessions.  The evidence of record does not contain any medical records or notes related to counseling for PTSD.  Therefore, remand is necessary to obtain those records as they may help substantiate the claim for an increased rating.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for PTSD and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA medical records in the possession of the VA Medical Center in Martinsburg, West Virginia, to include any records related to PTSD counseling undertaken by the Veteran beginning in June 2010.  If any of the records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain the records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record, including records dated from June 2016 to present.

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case, and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

